Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00437-CV

     PROGRESO LLC and Progreso La Michoacana Meat Market San Antonio #10, LLC,
                                  Appellants

                                               v.

                                   Rosamaria GONZALEZ,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI25139
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

       On September 23, 2020, we ordered appellants to show cause why this appeal should not
be dismissed for lack of jurisdiction because the record did not contain an appealable order. On
October 27, 2020, the district clerk filed a supplemental clerk’s record containing an appealable
order. As a result, we retain this appeal on our docket. Because the appellate record is now
complete, we ORDER appellants to file their brief by November 18, 2020.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court